Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy G. Asemani appeals the district court’s order dismissing as frivolous his request for adjudication of his naturalization application. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Asemani v. Napolitano, No. 1:10-cv-01029-RDB (D.Md. May 4, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.